           Case 1:19-cv-01672-DAD-SAB Document 61 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ATAIN SPECIALTY INSURANCE                         Case No. 1:19-cv-01672-DAD-SAB
      COMPANY,
12                                                      ORDER GRANTING PLAINTIFF ATAIN
                    Plaintiff,                          SPECIALTY INSURANCE COMPANY
13                                                      ADDITIONAL TIME TO DISMISS
             v.                                         CERTAIN DEFENDANTS OR REQUEST
14                                                      ENTRY OF DEFAULT AGAINST THOSE
      LORENZO MARQUEZ, et al.,                          DEFENDANTS
15
                    Defendants.                         (ECF No. 60)
16

17
            Atain Specialty Insurance Company (“Plaintiff”) filed this action seeking declaratory
18
     relief pursuant to 28 U.S.C. § 1332 against Lorenzo Marquez, Karen M. King, Damian Lutz,
19
     Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro,
20
     Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward
21
     Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.
22
     Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel
23
     Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel,
24
     Guadalupe Yadhira Villegas Cruz, Cirilo Molina, And Maria Isabel Molina.
25
            On March 23, 2020, Plaintiff was granted an extension of time to seek entry of default
26
     against those defendants that had not filed a response to the complaint. On June 10, 2020,
27
     Plaintiff was granted an extension of time to file a stipulation to dismiss defendants other than
28


                                                    1
            Case 1:19-cv-01672-DAD-SAB Document 61 Filed 07/28/20 Page 2 of 2


 1 Marquez or request entry of default. On July 10, 2020, Plaintiff filed a request for additional

 2 time to file either a stipulation or request for entry of default. On July 14, 2020, an order was

 3 filed granting Plaintiff until July 24, 2020, to either file a stipulation or request entry of default

 4 against the defendants that had not yet responded to the complaint.

 5          On July 27, 2020, Plaintiff filed a declaration stating that the parties are working on a

 6 stipulation, but it is not yet finalized.

 7          Accordingly, finding good cause, IT IS HEREBY ORDERED that that Plaintiff shall file

 8 a stipulation to dismiss certain defendants or a request for entry of default on or before August

 9 14, 2020.

10
     IT IS SO ORDERED.
11

12 Dated:      July 28, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
